Appeal unanimously dismissed, without costs. Memorandum: We dismiss this appeal without prejudice to appellant Russo’s right to renew the application for reargument. Denial of a motion for leave to reargue is not appealable (Matter of Hooker v Town Bd. of Town of Guilderland, 60 AD2d 684; American Bank & Trust Co. v Lichtenstein, 48 AD2d 790, affd 39 NY2d 857; Roberts v Connelly, 35 AD2d 813; Matter of Bauer [MVAIC], 31 AD2d 239, 244). Although CPLR 2221 which deals with motions for leave to reargue contains no time limitations, it is well settled that a motion to reargue may not be used by a party to extend its time to appeal and such motion must be made before the expiration of the time in which to appeal from the determination of the original motion (Matter of Huie [Furman], 20 NY2d 568; Liberty Nat. Bank & Trust Co. v Bero Constr. Corp., 29 AD2d 627). However, on this record there was a timely application made by a party. Since the parties before the court on the original proceeding had inseparable interests, it would not be contrary to CPLR 2221 for the court to entertain a motion to reargue. (Appeal from order of Monroe Supreme Court—art 78.) Present—Cardamone, J. P., Hancock, Jr., Schnepp, Callahan and Moule, JJ.